 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnionNo. 180,UnitedBrotherhoodofCarpenters and Joiners of America,AFL-CIOandB & K Drywall Systems,Inc.Cases 20-CB-1766and 20-CC-752February 11, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn November 13, 1968, Trial Examiner GeorgeL.Powell issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions tothe Decision and a supporting brief, and the GeneralCounsel filed a brief in answer to Respondent'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner, except asmodified herein.The Walters ProjectWe agree with the Trial Examiner's finding thatunion agent Leshe's threats to Walters (the neutralgeneralcontractor) to get rough and withdrawcarpenters, and picket the job if Walters were to useB & K violated Section 8(b)(4)(ii)(B) of the Act.The Recknagel ProjectWe agree with the Trial Examiner's finding thatthreatsmade by Leshe to Recknagel (the neutralgeneral contractor) and Recknagel's superintendentCullum on October 23 and November 7, 1967, thathe (Leshe) would stop the job if B & K, Inc., didnot leave violated Section 8(b)(4)(ii)(B) of the Act.Contrary to the Trial Examiner, however, we findthat Leshe's threats that Griffith would be fined forworking with nonunion men and that Kilthau (theowner and president of B & K, Inc.) would be takento the Joint Drywall Board and fined if he workedFord,Wicks, and Rice, did not violate Section8(b)(4)(ii)(B)of the Act because, as the GeneralCounsel himself points out, the threats were notmade in the presence of Recknagel, his employees,or agents, but were made only to Kilthau andGriffithand as such were primary activity notviolative of Section 8(b)(4)(ii)(B) of the Act.We agree that Respondent violated Section8(b)(1)(A)of the Act when McGrogan, theRespondent's financial secretary, refused to givedispatch slips to Griffith and Woods on October 18,1967 until he was convinced that Griffith would payan outstanding fine and Woods really was a unionmember; in our opinion, McGrogan's conduct hadthe effect of restraining and coercing Griffith andWoods.'The Trial Examiner found:OnMonday,October 23, 1967, Respondent,throughLeshe,toldRecknagelandhissuperintendent Cullum that he was going to stopthe job if [Kilthau's] employees did not leave thejob, and Cullum, accordingly, told the employeesto "get off the job". Under the circumstances ofthis case, i.e., lack of membership in the Unionand taking back the dispatch slips, Leshe causedRecknagel2 to discriminate against his employeesas to their hire and tenure of employment, toencourage membership in Respondent, and I findthis to be a violation of Section 8(b)(2) of theAct, and derivatively of Section 8(b)(1)(A) of theAct.In view of our decision inMalbaff LandscapeConstruction3we are unable to concur with the TrialExaminer's finding. For inMalbaff,the Board helda union did not violate Section 8(b)(2) and (1)(A) oftheAct by picketing a construction project wheretherewasanonunionsubcontractorworking,thereby forcing the general contractors to ceasedoingbusinesswith the subcontractor with theresultant loss of employment by the subcontractor'semployees because of their nonmembership in theunion, sincethere was no direct employer-employeerelationship between the general contractor and thesubcontractor's employees. The Board made it clearthat it would not find a violation of Section 8(b)(2)of the Act when the pressure exerted bya union isdirected not to the employer of employees involved,'in finding that McGrogan's conduct restrained and coercedGriffith andWoods, we also rely on the followingMcGrogan told Woodsand Griffiththattheyshould join Respondent,rather than getting temporary work permits, and they would then have notrouble getting jobs as lots of work was available within Respondent'sjurisdictionThus,McGrogan indicated that one's opportunity to obtainwork was greater if he belonged to Respondent Since a hiring hall andthis hiring hall in particular (according to the Drywall Master Agreement)must be operated in a nondiscriminatory manner with respect to unionmembership in one local or another(or in none at all) McGrogan'sstatement interfered with the right of Woods andGriffithnot to join theRespondent but to remain in another Carpenters localTheGeneral Counsel points out that the word "Recknagel" in par 17of section B. 2, ofthe TrialExaminer'sDecision should read B & K, IncWe agree and hereby correct the record accordingly since the employeesreferredto were obviously those of B & K, Inc'Local No 447, UnitedAssociationof Journeymen and Apprentices of181 NLRB No. 18 LOCAL UNIONNO. 180,CARPENTERS95butrathertoanother(secondaryorneutralemployer).We indicated that "if an employer doesnot violate Section 8(a)(3) by terminating a businessrelationshipwith another employer, union pressuremerely designed to achieve such an end would notviolate8(b)(2)".Thus,whileLeshe's threat toRecknagel and Callum that he was going to stop thejob if B & K employees did not leave the job wasviolativeofSection8(b)(4)(ii)(B),itwas notviolativeofSection8(b)(2)andderivatively8(b)(1)(A) of theAct.Likewise, itwas not aviolation of Section 8(b)(2) of the Act when LeshetoldRecknagel'ssuperintendentCullumonNovember 7, 1967, that he (Cullum) had to getFord and Rice off the fob.'TheTrialExaminer found that Respondentviolated Section 8(b)(1)(A) of the Act when Leshetold Griffith on November 7, 1967, that he would befined for working with nonunion employees Fordand Rice. We do not agree. Initially, we note thatthecomplaint did not allege and the GeneralCounsel did not argue that Leshe's threat wasviolative of Section 8(b)(1)(A) of the Act. In anyevent,we are of the opinion that the TrialExaminer's finding must be rejected in light of suchdecisions asScofield v. N L.R.B (Wisconsin MotorCorp ),393U.S.995,andN.L.R.B.v.Allis-ChalmersMfg.Co.,388U.S. 175. (See alsoAmerican Federation of Musicians of the UnitedStates and Canada, AFL-CIO,165 NLRB No. 110,enfd. 395 F.2d 401.)We agree with the Trial Examiner's finding thatRespondent violated Section 8(b)(1)(A) of the ActonNovember 8, 1967, when Leshe would notdispatch Keen because he had a fine levied againsthim and would not dispatch Ford or Rice becausethey were not union members.The Reide ProjectOn November 8, Kilthau requested that Leshesend four men to the Reide jobs to begin workNovember 13; Leshe replied that he would not referanymen.Notwithstanding his comment, Leshedispatched two men (Smith and Sorensen) to workforB & K, Inc., on November 13. Kilthau, in thepresenceofRussell (Russell,acarpenterandmember of Respondent was Reide's foreman and asupervisorwithinthemeaningoftheAct)telephoned Leshe and requested two additional men.Upon Leshe's reply that no additional men wereavailable,Kilthau told Leshe that he would putGriffith and Keen to work; Leshe told Kilthau thatif he did so he (Leshe) would shut down the job.the Plumbing and Pipefitting Industry of the United States and Canada,AFL-CIO (MatbaffLandscapeConstruction),172NLRB No 7,Chairman McCulloch dissenting.Contrary to his colleagues,and in line with his dissenting position inMatbaffLandscape Construction, supra.Chairman McCulloch agrees withthe Trial Examiner that Leslie's threats to Recknagel and Cullum wereviolative of Sec. 8(bX2) and, derivatively,of Sec 8(b)(IXA) as well'Rede was the general contractor for the construction of an addition toLeshe next talked to Russell and told him not toletKeen and Griffith work until they got aclearance6 or the carpenters (Reide's) would be citedon a union violation. Leshe also told Russell hecould work Keen and Griffith "until 10:00 o'clockand Mr. Reide can decide whether his rock hangers[B & K, Inc. employees] are going to leave or hiscarpenters are going to leave." Griffith and Keendid not work on November 13.On November 14 Griffith worked the morning onthe job and Keen reported for work at noon; Leshealso arrived at the jobsite about noon. Leshe toldKeen and Griffith to get straightened out with theirhome locals. Leshe told Russell, "not to let the men(Keen and Griffith) work or we would be cited."Finally the following day, November 15, Keen andGriffith were dispatched by Respondent to the Reideproject.' B & K, Inc.'s work under the contract wascompleted that day.The Trial Examiner found:As in the above cases involving Walters andRecknagel, Section 8(b)(4) (i)(ii)(B) of the Actwere violated when:1) Leshe threatened Russell on November 13,that the carpenters employed by Reide wouldbe fined by Respondent, and Respondent wouldpull the job in the event Reide did not force B& K, Inc. to leave the premises, . .Initially,we note that with respect to the Waltersand Recknagel projects the Trial Examiner foundonly (ii) and not (i) violations.The Trial Examiner found that Leshe was, ineffect,threatening to pull the job when he toldRussell that he could work Keen and Griffith until"10:00 o'clock and then Mr. Reide can decidewhether the rock hangers . . . are going to leave orhis carpenters are going to leave."We agree thatLeshe's threat was violative of 8(b)(4)(ii)(B).We arealso of the opinion that Leshe's remark to Russellthat the carpenters employed by Reide would becited if Russell permitted Keen and Griffith to workwithout a clearance constituted a threat within themeaning of 8(b)(4)(ii)(B).ethe city hall at Dixon,CaliforniaReide had subcontracted the paintingand drywallwork to Bush who in turn had subcontractedthe drywall workto B & K, Inc.Keen had only paidpart ofhis initiation fee tojoin the Union andGriffithhad losthis Unionmembership book; neither was a member of theRespondent's local'Apparentlythe reason for this was that Keen had paid the remainder ofhis initiation fee on November14 and Griffithhad found his unionmembership bookThe Trial Examiner,as noted above, also found thatLeshethreatenedto fine thecarpentersemployed byRede inthe eventReide did not forceB & K, Inc to leave the premisesThe onlybasis for such a finding comesfromthe testimony of Kdthau However, Kdthau's testimony in this regardwas hearsay,sinceKdthau was testifying as to what Russell told himLeshehad said to Russelloverthe telephoneAt thehearing theRespondent objected to the admissionof thistestimonyRussell, to whomLeshe spoke, testified only that Leshethreatened to cite and not to fine thecarpenters For thesereasonswe do not adoptthe Trial Examiner's findingthatRespondentviolated 8(b)(4Xn)(B)by threatening to fine Reide'scarpenters 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn finding an (i) violation, the Trial Examinerapparentlyconsidered (no explanation for thisfinding was given) that Leslie's remark to Russell onNovember 14 that the carpenters would be cited ifKeen and Griffith were not removed from the jobwas made toRussell as a unionmember and as suchconstituted "inducement and encouragement" withinthemeaningof 8(b)(4)(i)(B).We do not agree. Forafteracarefulreadingof the record we areconvinced that Leshe's remarks were directed toRussell in hismanagerialcapacityasReide'sforeman andnot asa union member.' There is noevidence that Russell was a working foreman whoworkedwith the tools of the trade.'° To thecontrary,therecordrevealsthatRussell,asforeman,was authorized to hire, discharge, andresponsibly direct employees, not only of Reide, butwhere appropriate of Reide's subcontractors. Itfurther appears that Russell, as foreman, was incharge of the job in Reide's absence. From thesefacts and the tenor of the exchange between RussellandLeshe,we find that Leshe's remarks weredirected to Russell as a supervisor and a "person"within themeaningof subsection (ii).Accordingly,we shall dismissthe subsection (i) aspect of thecomplaint.We agree with the Trial Examiner's finding thatRespondentattemptedtocausediscriminationagainstKeen and Griffith in violation of Section8(b)(2) when Leshe told Kilthau on November 13,that if Kilthau hired Keen and Griffith, he (Leslie)would shut down the job.The AEC-Rubendall ProjectWe agree with the Trial Examiner'sfinding thatRespondent violated Section 8(b)(4)(ii)(B) of the Actwhen Leshe told Rubendall on December7, 1967,that he would picket the job if B & K performed thesheet rock installation.CONCLUSIONS OF LAW1.The Charging Party,WaltersConstructionCompany, Carl Recknagel General Contractor,Reide Construction Company, Paul R. Rubendall,Inc.,B & K Drywall Systems, and Bush PaintingandDrywall Company, Inc., are, and during alltimesmaterial have been employers engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Local Union No. 180, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.TheRespondenthasviolatedSections8(b)(1)(A), (2), and 8(b)(4)(ii)(B) of the Act as setforth above.'SeeN L RB v Servette, Inc,377 U S 46 (1964)"CfLocal 11 IBEW (LG Electrical Contractors),154NLRB 766,Carpenters Local 944 (InterstateEmployers),159 NLRB 563THE REMEDYHaving found that Respondent violated Sections8(b)(1)(A), (2), and 8(b)(4)(ii)(B) we shall order it toceaseanddesisttherefromand take certainaffirmative action designed to effectuate the policiesof the Act.Additionally, we shall order Respondent to makewhole Arthur Griffith and Ronald Keen for any lossof pay they may have suffered by reason ofRespondent's causing their loss of work on theReide project, as set forth above. The sum of moneyto be paid to make whole any employee for loss ofearnings suffered shall be computed in accordancewith the formula set forth inF.W WoolworthCompany,90 NLRB 289, with interest due on at 6percent per annum, as provided inIsisPlumbing &Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,LocalUnionNo. 180, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)Threatening, coercing, or restrainingWaltersConstructio>a,Company, Carl Recknagel GeneralContractor, Reide Construction Company, Paul R.Rubendall, Inc., or any other person engaged incommerce or in an industry affecting commercewhere an object thereof is to force or requireWalters Construction Co., Carl Recknagel GeneralContractor, Reide Construction Company, Pai;1 R.Rubendall, Inc., or any other employer or person tocease doing business with B & K Drywall Systems,Inc.(b)Restrainingorcoercing employees in theexercise of the rights guaranteed in Section 7 of theAct; and(c)Causing or attempting to cause B & KDrywall Systems, Inc., to discriminate against anemployee in violation of Section 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act;(a)Make whole Arthur Griffith and Ronald Keenfor any loss of pay each may have suffered byreason of Respondent's causing B & K DrywallSystem's, Inc., to discriminate against them in themanner set forth above in the section entitled "theRemedy."(b) Post at its office and meeting hall, copies ofthe attached notice marked "Appendix."" Copies of"In the eventthisOrder is enforcedby a judgmentof the United StatesCourt of Appeals, the words in the notice reading "Postedby Order of theNationalLaborRelationsBoard" shall read "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " LOCAL UNIONNO. 180, CARPENTERSsaidnotice,on forms provided by the RegionalDirector forRegion 20, shall, after being dulysigned by Respondent, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takento insure that the notices are not altered, defaced, or(c)Furnish to said Regional Director sufficientsigned copies of the aforementioned notices forpostingby B & K Drywall Systems, Inc., ifwilling,atalllocationswhere notices to employees arecustomarily posted.(d)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order,what steps have been taken by Respondent tocomply herewith.APPENDIXNOTICETO MEMBERSPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain WaltersConstructionCompany,CarlRecknagelGeneralContractor,ReideConstructionCompany,PaulRubendall, Inc., or any other person engaged incommerce or an industry affecting commerce where, ineither case an object thereof is to force or require theabove-named employers or any other person to ceasedoing business with B & K Drywall Systems, Inc., orany other person.WE WILL NOTcause or attempt to cause B & KDrywallSystems,Inc.,todiscriminateagainstanemployee in violation of Section 8(a)(3) of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteedbySection7of the National LaborRelations Act, except to the extent that such rights maybeaffectedby contracts permissible under Section8(a)(3) and Section 8(f) of the Act, as amendedWE WILL make whole Arthur Griffith and RonaldKeen for any loss of pay they may have suffered as aresult of discrimination which we caused to be practicedagainst them.DatedByLOCAL UNION No. 180,UNITEDBROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,450 Golden Gate Avenue, Federal OfficeBuilding, Box36047,SanFrancisco,California,Telephone415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE97GEORGE L. POWELL, Trial Examiner: This case wastriedbeforeme at Sacramento, California, on May 21and 22, 1968. The consolidated complaint issued March29, 1968, based upon a charge filed in Case 20-CB-1766onNovember 20, 1967, and a charge filed in Case20-CC-752 on November 20, 1967, amended on February5 and March 15, 1968, respectively. Briefs of the GeneralCounsel and Respondent were filed on July 1 and 2, 1968,respectivelyThequestionspresentedarewhetherRespondent engaged in certain alleged secondary boycottsinviolationofSection8(B)(4)(1)and (ii)(B) of theNational Labor Relations Act, as amended, herein calledtheAct,'andwhetherRespondent interferedwith,restrained, or coerced employees and attempted to causeand caused the Charging Party to discharge certain of itsemployees because of their lack of membership in theUnion,andwhetherRespondent refused to permitemployees to work unless they became members in goodstanding of Respondent or other local unions affiliatedwith the United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, herein called Carpenters, in violationof Section 8(b)(1)(A) and (2) and Section 2(6) and (7) ofthe Act.Upon the entire record of evidence, my observation ofthe witnesses as they testified,and on due consideration ofthebriefsfiledby the Respondent and the GeneralCounsel, I find, for the reasons hereinafter stated, that theGeneral Counsel has established by a preponderance ofthe evidence that Respondent violated Section 8(b)(1) (A),(2),(4)(i)and (ii)(B) of the Act as alleged in thecomplaint, and I will recommend that Respondent beordered to cease and desist from certain conduct, makewhole certain employees for loss of employment and postcertain notices to that effect in order to effectuate thepurposes of the ActFINDINGSOF FACT AND CONCLUSIONS OF LAWA The Employers and'the Labor OrganizationIfind theallegationsof paragraphs II, III, IV, V, andVI of the complaint, as to the nature and volume ofbusiness carried on by the therein identified contractors inthe building and construction industry to be true, andconclude that they are employers engaged in commerce,or in operations affecting commerce,within the meaningof Section 2(6) and (7) of the Act. More particularly,Thomas D. Waltersisa soleproprietor d/b/aWaltersConstructionCompany (herein calledWalters);CarlA.Recknagel is a sole proprietor, d/b/a Carl RecknagelGeneral Contractor (herein called Recknagel); Gus Riedeisa soleproprietor, d/b/a Riede Construction Company(herein called Riede);and Paul R.Rubendall,Inc., is anIllinois corporation (herein called Rubendall). The cities inwhich they operated and the particular jobs involved willbe detailed later. Thereisnodispute with respect to thenatureandvolume of business carried on by thecontractors.I find the Charging Party, herein called B & K Inc., tobe an employer engaged in commerce,or in operationsaffecting commerce, within the meaning of Section 2(6)and (7) of the Act based upon the following facts. Lyle E.'29 U SC Sec151, et seq 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDKilthau, herein called Kilthau, is the president and onlystockholder of B & K Inc., a California corporationengagedintheinstallationofsheetrockundersubcontracts from building and construction contractors.Prior to the formation of the corporation, Kilthau andDavid J. Bush, herein called Bush, were partners doingbusiness as B & K Drywall Systems (herein called B & KSystems or the partnership). This partnership was formedinFebruary 1967, and was dissolved on September 29,1967. The nature of work performed by B & K Inc. issubstantially the same as that performed by B & KSystems.Ialso find and conclude that the Respondent, LocalUnion No. 180, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, herein called Respondentor the Union, at all times material herein has been a labororganization within the meaning of Section 2(5) of theAct, another aspect of case not in controversy, in thegeographical jurisdiction of Solano County, California.B.The Alleged Unfair Labor PracticesBackgroundAt all pertinent times in this matter, Bush has been theowner and the president of Bush Painting and DrywallCompany, Inc., herein called Bush Painting, a CaliforniaCorporation located near Davis, California, engaged intheconstruction industry as a painting and drywallcontractorFrom 1964 until February 1967, Kilthau wasan employee of Bush Painting and during his last year'semployment was its superintendent.The instant case has to do with the following fourprojectsor jobsites.Each site concerned a differentcontractorbut involved eitherUnion Business AgentWilliam Leshe or Joseph B. McGrogan both admitted tobe agents within the meaning of the Act.1.The Walters' ProjectWalters was the general contractor in the constructionof two residences located at Dixon, California, hereincalled theWalters' Project. Being within the geographicaljurisdiction of Respondent Union, Walters informed Leshethat he was the general contractor and requested twocarpenters for his project. Construction of the residencesbegan in early September 1967, and all three of thecarpenters employed were members of Respondent Sometwo or three weeks after the initial request for carpentershad been made, Leshe came to the Walters' Project andaskedWalters who he intended to have perform the sheetrock installationWalters replied that at the time he hadnot received any bids for that work. Leshe then told him"Do not use B & K." Walters asked why and Leshe toldhim "They haven't paid their fringe benefits." Leshe alsotoldWalters that he would get "kind of rough" if Walters"usedB & K." Leshe also told Walters he "couldwithdraw the carpenters from the job and picket the jof if[Walters] were to use [B & K]." These facts are not inissue.On approximatelyOctober9,1967,Kilthausubmitted a written bid to Walters to perform the sheetrock installation for theWalters' Project.Walters toldhim the bid was "reasonable" but he wanted to haveanother before awarding the sheet rock contract Later on,Walters received a written bid from Reich Drywall andawarded it the Drywall contract The Reich Drywall bidwas higher than that submitted by KilthauWalters statedthat "B & K would have been awarded the bid but for theabove conversation with Leshe "Conclusion as to the Walters' ProjectSection 8(b) of the Act (in pertinent part) makes it anunfair labor practice for a union or its agents - "(4)(i) toengage in, or to induce or encourage any . . [employee] ..to engage in, a strike or a refusal in the course of hisemployment to . . . work.or to perform any services;or (ii) to threaten, coerce, or restrain any person ..where in either case an object thereof is: . . . (B) forcingor requiring any person .. to cease doing business withany other person ...."The Board has held that threats by a union's agent toneutral employers that the Union would cause "trouble"or "problems" in situations similar to the instant casewhereLeshe toldWalters he would get rough, areunqualified threats within the meaning of the Act andviolative of Section 8(b)(4)(ii)(B) of the Act.' Accordingly,Ifind that Leshe's threats to Walters to get rough andwithdraw carpenters and picket the job if Walters were touse B & K violated Section 8(b)(4)(ii)(B) of the Act.The Recknagel ProjectRecknagel received a contract from the Dixon UnifiedSchoolDistrict to construct a classroom and a lockerroom at the Dixon High School for $444,444. In earlyMay 1967, Recknagel awarded an $8,000' contract toBush to furnish, install and tape the sheet rock involvedOn about September 26, 1967, Bush awarded B & K Inc.a $7,127 subcontract "to furnish, hang and install allgypsum and sound board" at this projectUnder the terms of the Drywall Master Agreement (acollective-bargainingagreement between the CaliforniaDrywallContractorsAssociationand various districtcouncils and local unions affiliated with the Carpenters),which was being honored by B & K Inc. as successor to B& K Systems which had incorporated it by reference in aDrywallMemorandumAgreementwiththeSacramento-Yolo District Council of the Carpenters, B &K Inc. registered its job on the Recknagel Project withRespondent onOctober 16, 1967AndMcGrogan,Respondent's financial secretary, an admitted agent, wasasked to furnish four employees to perform the work forB & K Inc. Respondent did not dispatch any employeeswithin 2 days, and B & K Inc., acting under article IV,section2,subsection(6),of the DrywallMasterAgreement,' sent Arthur Griffith and Larry Woods, onOctober 18, 1967, to Respondent's office to obtaindispatchslipstobeginwork.LeshewasoutbutMcGrogan was in and, after some discussion, gave each adispatch slip.Woods had explained to McGrogan that hehad lost his card which would show he was a member ofLocal 586 in Sacramento, and be entitled to a dispatchslip.McGrogan recalled that about a month earlierWoods had shown him all of the required credentials. He'Carpenters Local 2067 (BattermanConst Inc ),166NLRB No 78,IBEW Local 5 (Jonel Construction Co ),164 NLRB No 58;LafayetteBuilding andConstruction Traders Council (Southern Construction Corp ),132NLRB 673,UnitedMechanics Local 150-F (American PhotocopyEquipmentCo ),151NLRB 386, 390, Local 150,IOUE (FrischContracting Service Co, Inc ).149 NLRB 29,34, IBEW Local 5 (BethelElectric).146 NLRB 339, 340, fn 2'Recknagel testified the contract "was in the neighborhood of$8,000—'Art IV,sec. 2, subsec (6), is as followsWhen ordering workmenthe Contractorswill give noticeto the Local LOCAL UNIONNO. 180,CARPENTERS99then verified his recollection by checking his records andended up by giving Woods a dispatch slip Griffith, amember of the Carpenters local in Marysville, California,had a different problem to solve before he got his dispatchslip.McGrogan told him he had an outstanding fineagainst him but that he would have 60 days in which topay it and thereupon issued him the dispatch slipWoodsand Griffith found out from McGrogan there were "plentyof men" available on the Respondent's out-of-work listbut they were not dispatched to B & K, Inc. after thelatter's request for employees had been received, becauseno one wanted to work for Kilthau.s McGrogan then toldWoods and Griffith that they should join Respondent,rather than getting temporary work permits, and they thenwould have no trouble getting jobs as lots of work wasavailablewithinRespondent's jurisdiction.Woods andGriffith returned to the project and worked there the next2 days, Thursday and Friday, October 19 and 20, withoutincidentOn Monday, October 23, 1967, Leshe came to thejobsite, took the dispatch slips fromWoods and Griffithand told Recknagel, the contractor, and Cullum, hissuperintendent, that he was going to stop the job if B & KInc. did not leave the job. Cullum then said to Kilthau,"You're going home." Kilthau asked Recknagel what hisfeeling on the matter was and was told in reply, "Well, Ihave to go along with my superintendent." Kilthau furthertestifiedwithout contradiction that Cullum said, "Well, Iguess you guys will just have to get off the job." Andthey,Woods, Griffith and Kilthau, left the job.Leshe,who never testified in the case but whoseremarks while on the jobsite had been recorded and hadbeen stipulated to as having been made, took Woods'dispatch slip because he had no union card with him andtook Griffith's dispatch slip because "B & K is not right."Kilthau asked Leshe, "If you are going to run us off thisjob I want to know the reason why." Leshe replied, "Thereason why is because you are still with Bush."On Tuesday, October 24, Kilthau took Bush to Leshe'soffice to give him documents which would establish thatthepartnershipbetweenBush and Kilthau had beendissolved and that Kilthau had formed a new corporation.Leshe refused to sign a receipt for the documents and"walked off."On Wednesday, October 25, Kilthau sent Leshe atelegram via Western Union in which Leshe was told thatB & K Inc. had requested men from Respondent onOctober 16, but that none had been furnished, and that B& K Inc. would "man the job" on the Recknagel Projecton October 25. Shortly thereafter Leshe cleared Griffithto return to the project where, with several of Recknagel'sUnion or DistrictCouncilnot later than2.30 p in of the day prior(Monday through Friday),inany event,not less than17-1/2 hoursbeforethe required reporting time, and in the event that,48 hours aftersuch notice, the Local Unionor DistrictCouncilshall not furnish suchemployees,theContractormay procure employeesfromany othersource orsourcesIfmen are so employed,theContractor shallimmediately report tothe Local Unionor DistrictCouncil having workand area jurisdiction, each such employee by name(Emphasissupplied ]'The DrywallMaster Agreement providesfor ahiring hallinartIV,sec 2(a)(4), as follows.the selection of workmenfor referralto jobs shall be on anondiscriminatory basisas to Unionmembershipor lack ofmembershipor union good standingThe Local Unionand DistrictCouncil shallregisterand dispatch workmen from the employment lists withoutdiscriminationas to union affiliation,and such registration anddispatchment shall not be affectedinany way byrules, regulations,by-laws, constitutional provisionsor any other aspect or application ofunion policies or requirements. .carpenters (who began doing B & K Inc.'s work onOctober 27), he began work.On Thursday, November 2, Kilthau, by telegram,requested four men for the Recknagel Project beginningthe following day. This was the same type registration asthat of October 16, above, and was really unnecessary, asCounsel for Respondent pointed out, under article XII,section 12, of the Drywall Master Agreement. However,asofMonday,November 6, Respondent had notdispatched any men, and B & K Inc. was free, under theDrywallMaster Agreement, to obtain men "from anyothersourceorsources "Accordingly,Kilthauputemployees Tom Ford, Bob Wicks and Tom Rice to workon the Recknagel Project on November 6, phoning Leshetheir necessary identification and telling him they weregoing to work.These employees, all nonunion men, had been hired byB & K Inc. on or about November 1 to work on jobsoutside of Respondent's jurisdiction.When Leshe was toldthat these three men were going to work on the RecknagelProject, he replied that if they did he would take Kilthauto the Joint Drywall Board where Kilthau would be fined.Ford,Wicks, and Rice, along with Griffith, went to theproject to commence work on the morning of November6.Wicks and Griffith reported for work together, but,before they could commence, Recknagel's superintendent,Cullum, asked to see their "union cards." Griffith showedhis,butWicks not being a member of the Union hadnone.Cullum then telephoned Respondent's office, inWick's presence, and, at the conclusion of a conversationwith a representative of Respondent, Cullum told Wickshe could not work because he was not a member ofRespondent and had not been "cleared" by Respondent towork on the project. Wicks left. No inquiry was madeconcerningWick's previous employment as to employer,place or duration. He had not worked for B & K Inc. 7days to have required him to be a member of Respondentunder the Drywall Master Agreement, nor was thereevidence that he had earlier worked for contractors whoseemployees were covered by the said agreement.AlthoughWicks was required to leave the project onNovember 6 because he was not a union member and hadnotbeen"cleared"byRespondent,Ford and Ricecontinued to work that day yet they too were nonunionemployees of the B & K Inc. However, on Tuesday,November 7, Leshe came to the project where he foundFord, Rice and Griffith at work. Cullum joined them inthe conversation that followed with Leshe Leshe askedFord and Rice if they were members of any Union. Theytold him they were not Leshe noted to Griffith that thiswas the second or third time that he had been ca}ightworking with nonunion men, and he was told he was.subject to being fined for this. Ford asked what it wouldcost to join Respondent and was told "$210 flat", further,Leshe said "I don't think you have that kind of money onyou." Leshe believed that Kilthau had given him only 46hours'notice formanning the job and told Cullum,"You'll have to get these guys off the job, or we are goingto close you down." And "If I were you, I'd pull them offthe job right now." Cullum indicated that Ford and Ricewould have to leave the job, which they didRecknagel'scarpenters,aswellasCullum,weremembers of Respondent's union pursuant to theCarpentersMaster Agreement by which Recknagel wasbound. At the time Ford had to leave the job, he had beenin the employ of B & K Inc. only for 5 1/2 working daysand under the Drywall Master Agreement which had a 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD8-day union-security grace period, he was not required tojoin the Union. As for Rice, he had been employed by B& K Inc. for only 6 1/2 days when he had to leave theproject.The next day, Wednesday, November 8, Kilthau withFord, Rice, and Ronald Keen went to Respondent's officeinan attempt to get these employees dispatched to thehigh school project. Leshe refused to clear the men forwork.With respect to Keen, Leshe asked if he were amember of the Union and found that he was not at thattime a member of the Carpenters. Leshe determined thatKeen had a fine against him levied by a union, andrefused to give him a dispatch slip or work permitbelieving that Keen was not going to pay the fine.Kilthau asked Leshe if he would accept Ford and Riceasmembers in Respondent. Leshe would do so for $210eachbutwould not accept installment payments assuggested by Kilthau. After a dispute between Leshe andFord as to the time of day when Leshe received Kilthau'stelegram of November 2, Leshe concluded the meeting bysaying the men were nonunion, and he had no obligationto them. Neither Ford, Keen, nor Rice were thereafterassigned to work on the high school project.Conclusions as to the Recknagel ProjectAs in the Walters' Project above, I find that threatsmadebyLeshetoRecknagelandRecknagel'ssuperintendent,Cullum, that he (Leshe) would stop thejob if B & K Inc. did not leave the job violates Section8(b)(4)(ii)(B) of theAct.Likewise Leslie's threats thatGriffithwould be fired for working with nonunion menand that Kilthau would be taken to the Joint DrywallBoard and fined if he worked Ford, Wicks and Rice,violatesSection 8(b)(4)(ii)(B) of the Act when made tocause Recknagel to cease doing business with B & K Inc.'Section 8(b)(1)(A) in essence as far as this case isconcerned, makes it an unfair labor practice for a Unionor its agents to restrain or coerce employees in theexercise of their rights to join or not join a Union, asprovided in Section 7. And Section 8(b)(2) makes it anunfair labor practice for a Union or its agents to cause orattempt to cause an employer to discriminate against anemployee as to his hire or tenure of employment toencouragemembership in a Union This is the legalframework within which to consider certain actions ofRespondent's agents McGrogan and Leshe.On October 18, 1967, McGrogan told employeesGriffith andWoods they should join Respondent Union ifthey wanted to get jobs in Respondent's area with notrouble, as there was plenty of work there. McGrogan alsodid not give dispatch slips to Griffith and Woods until hewas convinced that Griffith would pay an outstanding fineagainst him by his Union, and that Woods really was aunion member having lost his membership card. Inasmuchas the hiring hall contract specifically said ".theselection of workmen for referral to jobs shall be on anondiscriminatory basis as to union membership or lackofmembershiporUniongoodstanding,"suchrequirements as used by McGrogan had the effect ofrestraining and coercing Griffith andWoods within themeaning of Section 8(b)(1)(A) of the Act and hence I findthisSectionof the Act to have been violated byMcGrogan.`Glaziers Local 1184 (Tennessee Glass Co ),164 NLRB No9; LaundryDry Cleaning Local209(East Bay Counties Dry Cleaners),167 NLRBNo 6.On Monday, October 23, 1967, Respondent, throughLeshe, told Recknagel and his superintendent, Cullum thathe was going to stop the job if these employees did notleave the job, and Cullum, accordingly, told the employeesto "get off the job." Under the circumstances of this case,ie., lack of membership in the Union and taking back thedispatch slips,Leshe caused Recknagel to discriminateagainst his employees as to their hire and tenure ofemployment to encourage membership in Respondent, andI find this to be a violation of Section 8(b)(2) of the Act,and, derivatively of Section 8(b)(1)(A) of the Act.On November 7, 1967, Respondent, through AgentLeshe, violated Section 8(b)(1)(A) of the Act when Leshetold Griffith he would be fined for working with nonunionemployees Ford and Rice and Section 8(b)(2) was violatedwhen Leshe told Cullum he had to get Ford and Rice offthe job. There was no evidence that, at the time any ofthese employees were discriminated against as to their hireor tenure of employment because they were not unionmembers, they had worked the number of days neededbefore they were required to join the Union.LikewiseRespondent, through Agent Leshe, violatedSection 8(b)(1)(A) of the Act on November 8, 1967, whenhe wouldn't dispatch Keen because he had a fine leviedagainst him, and when he wouldn't dispatch Ford or Ricebecause they were nonmembers of the Union3.The CityHall Project-RiedeRiede was the general contractor for the construction ofan addition to the city hall at Dixon, California. Bush washis subcontractor for the painting and drywall and he inturn subcontracted the purchase and installation of thedrywall toB & K Inc.Before beginning any work under the subcontract fromBush,Kilthau onWednesday,November 8, informedLeshe that he had the job and needed four men to do it.Leshe told him he would not refer any men to the job.Notwithstanding his comment that he would not referanymen to the job. Leshe did dispatch Smith andSorenson to the job on its first work day of Monday,November 13, 1967. Kilthau telephoned Leshe for the twoadditionalmen, and when told none were available, toldLeshe he would work Keen and Griffith. WhereuponLeshe told Kilthau that if this happened he (Leshe) wouldshut down the job. [Keen had only paid part of hisinitiationfee to join the Union and Griffith had lost hisunionmembership book, and neither were members ofRespondent].Griffithreported for work and workedTuesdaymorning,November 14, but Keen, who reportedfor work at noon on that day, never worked.' Leshe toldRussell,job foreman for Riede and himself a carpenterand member of Respondent, not to let Keen and Griffithwork until they got a clearance or "we would be `cited' ona union violation."Also Leshe told Russell that he couldwork Keen and Griffith "until 10:00 o'clock and then Mr.Riede can decide whether his rock hangers[B & K Incemployees]are goingto leave or his carpenters are goingto leave." I find this to mean thatunlessRiede removed B& K Inc., from the project Respondent's membersemployed on the project wouldengagein a work stoppageorstrike.Thus,Leshewas threatening to pullRespondent's members. Keen and Griffith left the job Asa result neither Keen or Griffith worked Monday and onlyGriffithworked Tuesday and then but for one half thedayFinally,bothKeen and Griffith were dispatched byRespondent on Wednesdaymorning,November 15, and LOCAL UNIONNO. 180,CARPENTERS101worked that day for B & K Inc. at the project ' Thisconcluded all work under the contract.the conversation of December7.A copy ofthis letter wasintroduced in evidence as General Counsel'sExhibit 3.Conclusions as tothe CityHall Project-RiedeIfind that Leshe attempted to cause and causeddiscriminationagainstKeen and Griffith, within themeaning of Section 8(b)(2) (and derivatively violatedSection 8(b)(1)(A),) of the Act, when he told Kilthau thatifhe hired them Leshe would shut down the job As thiswas done because Keen at that time was not a unionmember and hence it would encourage union membership.As in the above cases involving Walters and Recknagel,Section 8(b)(4)(i) and (ii)(B) of the Act were violatedwhen- 1) Leshe threatened Russell on November 13, thatthe carpenters employed by Riede would be fined byRespondent, and Respondent would pull the job in theeventRiede did not force B & K Inc. to leave thepremises; and 2) Leshe told Russell on November 14 thatRiede's carpenters, including Russell, would be "cited" byRespondent in the event Griffith and Keen (employees ofB & K Inc.) were not removed from the job.4. The AEC-Rubendall ProjectRubendall began the construction of an addition to theAEC'sRadiobiology Laboratory at Davis, California, onOctober 1, 1967, under a contract with the University ofCalifornia and the U S. Atomic Energy Commission.Bush was a subcontractor for Rubendall,and Bush, inturn, subcontracted to B & K Inc. the purchase andinstallation of sheet rockRubendall employed three carpenters,one laborer andone cement finisher on the project(allwere unionmembers)while his 11 subcontractors employed variouscraftsmen all of whom were union members Rubendallwas bound by the terms of the Carpenters MasterAgreement.On December7,1967,Leshe visited the project andtalked with Rubendall.Leshe asked if carpenter work wasstillgoing on at that time, and Rubendall told him that itwasLeshe asked who was going to do the sheet rockwork and was told that it was being done under asubcontract with Bush Painting.Leshe wanted to know ifB & K Inc.might be doing the actual work, butRubendall wad unsure. The two then went to the officewhereRubendalltelephonedBushPaintingand.determined that the partnership,"B & K Systems," woulddo the work. Leshe told Rubendall that both BushPainting and the partnership were not in good standingwithRespondent in that they were both delinquent inpaying fringe benefits to the various union benefit funds.Leshe toldRubendall that if either of these firmsperformed the sheetrock installation theRespondentwould install a picket on the project.Rubendall told Leshethat he was powerless to change subcontractors unless hehad a legitimate reason in writing that he could take tothe contractor with a request for permission to changesubcontractors.Leshe left the job but telephonedRubendall later that afternoon telling him that he couldnot give any information in writing but that if RubendallusedBush Painting or the partnership he "would becompelled to put a picket on the job." Rubendall, thefollowing day, December 8, wrote Leshe a letter reciting'Apparently the reason for this was that Keen had paid the remainder ofhis initiationfee on Tuesday afternoon, November 14, and Griffith hadfoundhis union membership bookConclusions as to the AEC-Rubendall ProjectFor the reasons given above in the Walters'Project, Ifind that Respondent violated Section 8(b)(4)(ii)(B) of theAct on December7, 1967when Leshe told Rubendall thatif either Bush Painting or the partnership performed thesheetrock installation Leshe would picket the job,becausean object of this threat was to force or require Rubendallto cease doing business with Bush Painting or B & KSystems. Rubendall was employing carpenters and othercraftsmen who were union members and Rubendall hadsubcontractors who were employing union members. Apicket line against Rubendall would shut down the job.CONCLUSIONS OF LAW1.Charging Party,WaltersConstructionCompany,Carl Recknagel General Contractor, Riede ConstructionCompany, Paul R. Rubendall, Inc., B & K DrywallSystems, and Bush Painting and Drywall Company, Inc.are, and during all times material have been, employersengaged in commerce and in businesses affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent is, and during all times material hasbeen, a labor organization within the meaning of Section2(5) of the Act.3TheGeneralCounselhasestablishedbyapreponderance of the evidence that Respondent hasviolated Sections 8(b)(1)(A), (2), (4)(i) and (u)(B) of theAct as set forth above The remedy for these violationswill be provided below.4.The unfair labor practices are unfair labor practiceswithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYIwillrecommend the usual remedy requiringRespondent to cease and desist from engaging in theconduct found under Section I, above, to have violatedSections 8(b)(I)(A) and 8(b)(4)(i) and (ii)(B) of the Act.Additionally, as urged by the General Counsel in hisbrief, I shall order Respondent to make whole Larry E.Woods, Arthur Griffith, Tom Ford, Harry Rice, RobertWicks and Ronald Keen for any loss of pay they mayhave suffered by reason of Respondent's causing their lossof work on the projects above, or their discharge fromemployment by B & K Drywall Systems, Inc. The Boardhas these powers to fashion any remedy reasonably relatedto the violation of the ActN L R B v. Express Pub .312U.S.426 Phelps Dodge v N L R B.313 U.S 177. It isreasonable to require Respondent to remedy its unfairlabor practices by reimbursing said employees for wageslost, inasmuch as it succeeded in causing the terminationof their employment. This remedy would be the same ifno violation of Section 8(b)(2) were found.Pacific CoastMarineFiremen,Oilers,WatertendersandWipersAssociation.Independent,107NLRB 593, 594, 595,Bausche & Lomb Optical.107NLRB 790; andD'AreyCo, 115 NLRB 1320.In order to insure the expeditious compliance with therecommended backpay order, I shall recommend that B &K Drywall Systems, Inc , upon reasonable request, makeany pertinent records available to the Board and itsagents. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe sum of money to be paid to make whole anyemployee for any loss of earnings suffered as a result ofdischargeorotherdiscriminatoryactionshallbecomputed in accordance with the formula set in FWWoolworth Company90 NLRB 289, with interest thereonat six percent per annum, as provided inIsisPlumbing &Heating Co138 NLRB 716RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law,it ishereby recommended that Local180,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,itsofficers,agents,andrepresentatives, shall.1.Cease and desist from:(a) Engagingin, or inducing or encouraging individualsemployed by Carl Recknagel General Contractor, RiedeConstruction Company, or Paul R. Rubendall, Inc., orany otherperson engagedin commerce or in an industryaffecting commerce, to engage in, a strike or refusal in thecourse of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials,or commodities or to perform anyservices;or to threaten, coerce, or restrainWaltersConstructionCompany,CarlRecknagelGeneralContractor,RiedeConstructionCompany, Paul R.Rubendall,Inc.,oranyotherpersonengaged incommerce or in an industry affecting commerce where ineither casean object thereof is to force or require WaltersConstructionCompany,CarlRecknagelGeneralContractor,RiedeConstructionCompany, Paul R.Rubendall,Inc.,oranyotherpersonengaged incommerceor in an industry affecting commerce to ceasedoing business with B & K Drywall Systems, Inc., or anyother person.(b)Restraining or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.(c)Causing or attempting to cause Carl RecknagelGeneral Contractor, Riede Construction Company, B &K Drywall Systems, Inc., or any other employer todiscriminateagainst an employee in violation of Section8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act-(a)Make whole Larry E. Woods, Arthur Griffith, TomFord, Harry Rice, Robert Wicks, and Ronald Keen forany loss of pay each may have suffered, by reason ofRespondent'scausingB & K Drywall Systems, Inc., todiscriminate against them,in the mannerset forth abovein thesection entitled "The Remedy."(b)Post at its officesandmeetinghalls in SolanoCounty, California, copies of the attached notice marked"Appendix."'Copies of said notice, on forms to befurnished by the Regional Director for Region 20, shall,after beingduly signed by the representative of Local 180,UnitedBrotherhoodofCarpentersandJoinersofAmerica, AFL-CIO, be posted by it immediately uponreceipt thereof,and be maintainedby it for 60 consecutivedays thereafter, in conspicuous places, including all placeswherenoticestomembers are customarily posted.Reasonablesteps shall be taken by Local 180, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO to insure that said notices are not altered,defaced, or covered by any other material.'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "the(c) Sign and mail copies of said notice to the RegionalDirector for Region 20 for posting by B & K DrywallSystems, Inc., if willing, at all locations where notices toits employees are customarily posted.(d)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'RecommendedOrder of a TrialExaminer" in the noticeIn the furthereventthatthe Board'sOrder isenforcedby a decree of a United StatesCourt of Appeals, the words "a Decreeof the United States Court ofAppealsEnforcing an Order" shall be substitutedfor the words "aDecision and Order "'In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notify theRegionalDirector forRegion26, inwriting,within10 days from the date of this Order, whatstepsRespondent has takento complyherewithAPPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION No. 180,UNITEDBROTHERHOODOF CARPENTERS AND JOINERSOF AMERICA, AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOTengagein or induce or encourage anyindividualemployedbyCarlRecknagelGeneralContractor, Riede Construction Company, or Paul R.Rubendall, Inc., or any other person engaged incommerce or in an industry affecting commerce toengage ina strike or refusal in the course of hisemployment, to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials,or commodities or to perform any servicesAnd WE WILL NOT threaten, coerce, or restrain theabove-namedemployers,WaltersConstructionCompany, or any other person engaged in commerce oran industry affecting commerce where, in either case anobject thereof is to force or require the above-namedemployers or any other person to cease doing businesswithB & K Drywall Systems, Inc, or any otherperson.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of therights guaranteed by Section 7 of the National LaborRelations Act.WE WILL NOT cause or attempt to cause CarlRecknagelGeneralContractor,RiedeConstructionCompany, B & K Drywall Systems, Inc , or any otheremployer to discriminateagainstanemployee inviolation of Section 8(a)(3) of the Act.WE WILL make whole Larry E. Woods, ArthurGriffith,Tom Ford, Harry Rice, Robert Wicks, andRonald Keen for any loss of pay each may havesuffered by reason of our causing discrimination againstthem.DatedByLOCAL UNIONNo. 180,UNITED BROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA,AFL-CIO(Labor Organization)(Representative)(Title) LOCAL UNION NO 180, CARPENTERS103This notice must remain posted for 60 consecutive dayscompliance with its provisions, they may communicatefrom the date of posting and must not be altered, defaced,directlywith the Board's Regional Office, 13050 Federalor covered by any other material.Building,450GoldenGateAvenue,Box 36047, SanIfmembers have any question concerning this notice orFrancisco, California, Telephone 556-0335.